Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkin et al. (WO 2010/012025 A1), “Jenkin”.

Regarding claim 1, Jenkin discloses an intervertebral stabilization system (Abstract), comprising: 
a tissue-engineered intervertebral disc configured to fit within an intervertebral space between a first vertebra and a second vertebra (page 6, lines 36 - 38, page 7, 
a nucleus pulposus structure comprising a first population of cells (carrier and cells are considered to comprise the nucleus pulposus structure as disclosed in page 3, line 22 - page 4, line 2); and 
an annulus fibrosis structure surrounding and in contact with the nucleus pulposus structure (page 8, lines 25 - 29 disclose a cage with a cavity and in page 3, line 22 - page 4, line 2); and 
a bioresorbable plate to secure the tissue-engineered intervertebral disc between the first vertebra and the second vertebra (page 8, lines 31 - 35 discloses a bioresorbable plate), wherein the bioresorbable plate is configured to couple with the first vertebra and the second vertebra (page 8, line 31 - page 9, line 4).

Regarding claim 9, Jenkin discloses an intervertebral stabilization method (Abstract), comprising:  21WO 2019/006397PCT/US2018/040445 
providing a bio-resorbable stabilization system (Abstract, page 4) comprising: 
a tissue-engineered intervertebral disc configured to fit within an intervertebral space between a first vertebra and a second vertebra (page 6, lines 36 - 38, page 7, lines 1 - 5 and page 9, lines 9 - 16), wherein the tissue-engineered intervertebral disc comprises: 
a nucleus pulposus structure comprising a first population of cells (carrier and cells are considered to comprise the nucleus pulposus structure as disclosed in page 3, line 22 - page 4, line 2); and 

implanting the tissue-engineered intervertebral disc between the first vertebra and the second vertebra (page 4, lines 11 - 20); and 
securing, with a bioresorbable plate, the tissue-engineered intervertebral disc between the first vertebra and the second vertebra, wherein the bioresorbable plate is configured to couple with the first vertebra and the second vertebra (page 14, lines 4 - 13 and page 8, line 31 - page 9, line 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 4, 10 - 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkin et al. (WO 2010/012025 A1), “Jenkin” In view of Michelson (US 2002/0016595 A1).

Regarding claims 2 and 10, Jenkin discloses the system of claims 1 and 9, except wherein the bioresorbable plate comprises a plurality of attachment points to couple the bioresorbable plate with the first vertebra and the second vertebra.  However, it is noted that Jenkin does disclose the use of a screw or other fixation means (page 8, line 25 - page 9, line 3). 

Michelson discloses a bioresorbable plate and screw system (Abstract) configured for use on a vertebral joint (Abstract, Figs. 16 - 17, paragraphs [0071-72]) Michelson teaches that the screws and plates may be formed from bioresorbable material (paragraph [0092]) and wherein the plate has a plurality of attachment points configured to receive a plurality of screw (Figs. 16 - 17, see remarked Fig. 17 below for clarification). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jenkin such that the plate has a plurality of attachment points configured to receive a plurality of screws, as taught by Michelson, for the purpose of greater purchasing into the vertebra and prevention of unwanted movement and wherein the screws are sufficiently strong so as to be useful for fixation to bone and implants (paragraph [0008]).  


    PNG
    media_image1.png
    527
    815
    media_image1.png
    Greyscale


Regarding claims 3 and 11, Jenkin in view of Michelson discloses the system of claims 2 and 10 wherein the plurality of attachment points is each configured to receive a screw (Michelson, Figs. 16 - 17).  

Regarding claims 4 and 12, Jenkin in view of Michelson discloses the system of claim 3 and 11, wherein the screw is bioresorbable (Michelson, paragraph [0008]).  

Regarding claim 17, Jenkin discloses an intervertebral stabilization kit (Abstract), comprising:  22WO 2019/006397PCT/US2018/040445 
a tissue-engineered intervertebral disc configured to fit within an intervertebral space between a first vertebra and a second vertebra (page 6, lines 36 - 38, page 7, lines 1 - 5 and page 9, lines 9 - 16), wherein the tissue-engineered intervertebral disc comprises: 

an annulus fibrosis structure surrounding and in contact with the nucleus pulposus structure (page 8, lines 25 - 29 disclose a cage with a cavity and in page 3, line 22 - page 4, line 2); 
a bioresorbable plate to secure the tissue-engineered intervertebral disc between the first vertebra and the second vertebra (page 8, lines 31 - 35 discloses a bioresorbable plate), wherein the bioresorbable plate is configured to couple with the first vertebra and the second vertebra (page 8, line 31 - page 9, line 4); but is silent regarding a plurality of screws to secure the bioresorbable plate with the first vertebra and the second vertebra.  It is noted that Jenkin discloses the use of screw (page 8, line 25 - page 9, line 3) but not a plurality of screw specifically secured to the plate. 

Michelson discloses a bioresorbable plate and screw system (Abstract) configured for use on a vertebral joint (Abstract, Figs. 16 - 17, paragraphs [0071-72]) Michelson teaches that the screws and plates may be formed from bioresorbable material (paragraph [0092]) and wherein the plate has a plurality of attachment points configured to receive a plurality of screw (Figs. 16 - 17, see remarked Fig. 17 below for further clarification). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Jenkin such that the plate has a plurality of attachment points configured to receive a plurality of screws, as taught by Michelson, for the purpose of greater purchasing into the vertebra 



    PNG
    media_image1.png
    527
    815
    media_image1.png
    Greyscale

Regarding claim 18, Jenkin in view of Michelson discloses the kit of claim 17, wherein the screw is bioresorbable (Michelson, paragraph [0008]).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkin et al. (WO 2010/012025 A1), “Jenkin” in view of Michelson (US 2002/0016595 A1) and further in view of Happonen et al. (US 2006/0082015 A1). 

Regarding claim 19, Jenkin in view of Michelson discloses the kit of claim 17, except wherein the bioresorbable plate comprises 85:15 poly (L- lactide-co-glycolide).  

Happonen teaches a plate (Abstract, paragraph [0031], ref. 2) configured for fixation to a spine (Claim 25) wherein the plate is bioresorbable and comprises 85:15 . 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkin et al. (WO 2010/012025 A1), “Jenkin” in view of Michelson (US 2002/0016595 A1) and further in view of Vaughen et al. (US 2005/0149032 A1). 

Regarding claim 20, Jenkin in view of Michelson discloses the kit of claim 17, except wherein the bioresorbable plate comprises a plurality of openings configured to increase the flexibility of the bioresorbable plate.  

Vaughen teaches a medical plate (Abstract) having a plurality of holes configured to receive a fastener and a plurality of non-fastener openings to provide greater flexibility (paragraph [0004]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Jenkin in view of Michelson to include a plurality of opening configured to increase the flexibility of the plate, as taught by Vaughen for the same purpose. 


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkin et al. (WO 2010/012025 A1), “Jenkin” in view of Happonen et al. (US 2006/0082015 A1). 


Regarding claims 5 and 13, Jenkin discloses the system of claims 1 and 9, except wherein the bioresorbable plate comprises 85:15 poly (L- lactide-co-glycolide).  

. 



Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkin et al. (WO 2010/012025 A1), “Jenkin” in view of Vaughen et al. (US 2005/0149032 A1). 

Regarding claims 6 and 14, Jenkin discloses the system and method of claims 1 and 9, except wherein the bioresorbable plate comprises a plurality of openings configured to increase the flexibility of the bioresorbable plate.  

Vaughen teaches a medical plate (Abstract) having a plurality of holes configured to receive a fastener and a plurality of non-fastener openings to provide greater flexibility (paragraph [0004]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Jenkin to include a plurality of opening configured to increase the flexibility of the plate, as taught by Vaughen for the same purpose. 


Claim 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkin et al. (WO 2010/012025 A1), “Jenkin” in view of Vaughen et al. (US 2005/0149032 A1). 



Bonassar teaches a composite tissue-engineered intervertebral implant (Abstract) comprising a nucleus pulposus comprising a first population of cells and an annulus fibrosis structure comprising a second population of cells and type I collagen (paragraph [0013]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the annulus fibrosis such that it comprises a second population of cells, as taught by Bonassar, for aiding restoration of the vertebral function (paragraph [0017]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TESSA M MATTHEWS/           Examiner, Art Unit 3773